Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowance

This office action is responsive to application filed on 7/26/2018 and Examiner initiated interview on 3/14/2022.

                            EXAMINER'S AMENDMENT

An examiner Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

	Authorization for this Examiner's Amendment was given in a telephone interview with Mr. Rayan Heck (Registration No. 51,795) on 3/14/2022.

	Please amend the claims as follows:

	1-7	(Cancelled)

	8.	(Currently Amended) A computing system
one or more memories; 
one or more hardware processing units coupled to the one or more memories; and
one or more computer readable storage media storing computer-executable instructions that, when executedcomputing system to perform operations comprising: 
	training a machine-learning dynamic provisioning agent, wherein the training comprises:
	generating a set of training data input vectors representing a training job, wherein the set of training data input vectors comprises a training job vector having one or more items;
	determining a set of sequential states based on the set of training data input vectors;
	determining a set of available actions based on the set of training data input vectors;
	initializing a provisioning state based on the set of sequential states; and,
	sequentially provisioning the one or more items of the training job vector, wherein the sequentially provisioning comprises:
	selecting an action from the set of available actions;
	calculating a score for the action based on a scoring function;
	updating the machine-learning dynamic provisioning agent with the calculated score corresponding to the selected action and the provisioning state; and
	updating the provisioning state to a next state from the set of sequential states; and
	provisioning a production job via the trained machine-learning dynamic provisioning agent, wherein the provisioning a production job comprises:
	receiving an input vector representing the production job having one or more job components;
	obtaining one or more additional data vectors representing additional production job data;
	for the one or more job components respectively, calculating one or more action values corresponding to one or more provisioning options based on the one or more additional data vectors;
	for the one or more job components respectively, selecting one or more provisioning options for the respective one or more job components based on the corresponding one or more action values;
aggregating the one or more selected provisioning options corresponding to the respective one or more job components; and
	providing the aggregated one or more selected provisioning options.

	9.	(Currently Amended) The computing system of claim 8, the 
	executing on the selected one or more provisioning options to obtain the one or more respective job components.

	10.	(Currently Amended) The computing system of claim 8, wherein the machine-learning dynamic provisioning agent comprises a neural network.

	11.	(Currently Amended) The computing system of claim 8, wherein the machine-learning dynamic provisioning agent comprises a Q-matrix.

	12.	(Currently Amended) The computing system of claim 8, wherein selecting the one or more provisioning options comprises executing a Monte Carlo tree search based on the one or more action values.

	13-20	(Cancelled)

	21.	(New) A method, implemented in a computing system comprising at least one hardware processor and at least one memory coupled to the at least one hardware processor, comprising:
	training a machine-learning dynamic provisioning agent, wherein the training comprises:
	generating a set of training data input vectors representing a training job, wherein the set of training data input vectors comprises a training job vector having one or more items;
	determining a set of sequential states based on the set of training data input vectors;
	determining a set of available actions based on the set of training data input vectors;
	initializing a provisioning state based on the set of sequential states; and,

sequentially provisioning the one or more items of the training job vector, wherein the sequentially provisioning comprises:
	selecting an action from the set of available actions;
	calculating a score for the action based on a scoring function;
	updating the machine-learning dynamic provisioning agent with the calculated score corresponding to the selected action and the provisioning state; and
	updating the provisioning state to a next state from the set of sequential states; and
	provisioning a production job via the trained machine-learning dynamic provisioning agent, wherein the provisioning a production job comprises:
	receiving an input vector representing the production job having one or more job components;
	obtaining one or more additional data vectors representing additional production job data;
	for the one or more job components respectively, calculating one or more action values corresponding to one or more provisioning options based on the one or more additional data vectors;
	for the one or more job components respectively, selecting one or more provisioning options for the respective one or more job components based on the corresponding one or more action values;
	aggregating the one or more selected provisioning options corresponding to the respective one or more job components; and
	providing the aggregated one or more selected provisioning options.

	22.	(New) The method of claim 21, further comprising:
	executing on the selected one or more provisioning options to obtain the one or more respective job components.

	23.	(New) The method of claim 21, wherein the machine-learning dynamic provisioning agent comprises a neural network.

	24.	(New) The method of claim 21, wherein the machine-learning dynamic provisioning agent comprises a Q-matrix.

	25.	(New) The method of claim 21, wherein selecting the one or more provisioning options comprises executing a Monte Carlo tree search based on the one or more action values.

	26.	(New) One or more non-transitory computer readable storage media comprising:
	computer-executable instructions that, when executed by a computing system comprising at least one hardware processor and at least one memory coupled to the at least one hardware processor, cause the computing system to train a machine-learning dynamic provisioning agent, wherein the computer-executable instructions that cause the computing system to train the machine-learning dynamic provisioning agent comprise:
	computer-executable instructions that, when executed by the computing system, cause the computing system to generate a set of training data input vectors representing a training job, wherein the set of training data input vectors comprises a training job vector having one or more items;
	computer-executable instructions that, when executed by the computing system, cause the computing system to determine a set of sequential states based on the set of training data input vectors;
	computer-executable instructions that, when executed by the computing system, cause the computing system to determine a set of available actions based on the set of training data input vectors;
	computer-executable instructions that, when executed by the computing system, cause the computing system to initialize a provisioning state based on the set of sequential states; and,
	computer-executable instructions that, when executed by the computing system, cause the computing system to sequentially provision the one or more items of the training job vector, wherein the computer-executable instructions that cause the computing system to sequentially provision the one or more items of the training job vector comprise:
	computer-executable instructions that, when executed by the computing system, cause the computing system to select an action from the set of available actions;
	computer-executable instructions that, when executed by the computing system, cause the computing system to calculate a score for the action based on a scoring function;
	computer-executable instructions that, when executed by the computing system, cause the computing system to update the machine-learning dynamic provisioning agent with the calculated score corresponding to the selected action and the provisioning state; and
	computer-executable instructions that, when executed by the computing system, cause the computing system to update the provisioning state to a next state from the set of sequential states; and
	computer-executable instructions that, when executed by the computing system, cause the computing system to provision a production job via the trained machine-learning dynamic provisioning agent, wherein the computer-executable instructions that cause the computing system to provision a production job comprise:
	computer-executable instructions that, when executed by the computing system, cause the computing system to receive an input vector representing the production job having one or more job components;
	computer-executable instructions that, when executed by the computing system, cause the computing system to obtain one or more additional data vectors representing additional production job data;
	computer-executable instructions that, when executed by the computing system, cause the computing system to, for the one or more job components respectively, calculate one or more action values corresponding to one or more provisioning options based on the one or more additional data vectors;
	computer-executable instructions that, when executed by the computing system, cause the computing system to, for the one or more job components respectively, select one or more provisioning options for the respective one or more job components based on the corresponding one or more action values;
	computer-executable instructions that, when executed by the computing system, cause the computing system to aggregate the one or more selected provisioning options corresponding to the respective one or more job components; and
	computer-executable instructions that, when executed by the computing system, cause the computing system to provide the aggregated one or more selected provisioning options.

	27.	(New) The one or more non-transitory computer readable storage media of claim 26, wherein the computer-executable instructions that cause the computing system to provision a production job further comprise:
	Computer-executable instructions that, when executed by the computing system, cause the computing system to execute on the one or more selected provisioning options to obtain the one or more respective job components.

	28.	(New) The one or more non-transitory computer readable storage media of claim 26, wherein the machine-learning dynamic provisioning agent comprises a neural network.

	29.	(New) The one or more non-transitory computer readable storage media of claim 26, wherein the machine-learning dynamic provisioning agent comprises a Q-matrix.

	30.	(New) The one or more non-transitory computer readable storage media of claim 26, wherein selecting the one or more provisioning options comprises executing a Monte Carlo tree search based on the one or more action values.


	The closest prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

	Weinberger U.S. Patent No.11,227,187, Generating Artificial Intelligence Solutions Using Raw Data and Simulated Data.


REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:

Claims 8-12 and 21-30 are allowable over the prior art of record because none of the prior art of record teaches nor fairly suggests all the limitations recited in the claims.  Specifically, none of the prior art of record teaches or suggests “determining a set of available actions based on the set of training data input vectors; initializing a provisioning state based on the set of sequential states; and, sequentially provisioning the one or more items of the training job vector, wherein the sequentially provisioning comprises:
	selecting an action from the set of available actions;
	calculating a score for the action based on a scoring function;
	updating the machine-learning dynamic provisioning agent with the calculated score corresponding to the selected action and the provisioning state; and
	updating the provisioning state to a next state from the set of sequential states; and
	provisioning a production job via the trained machine-learning dynamic provisioning agent, wherein the provisioning a production job comprises:
	receiving an input vector representing the production job having one or more job components; obtaining one or more additional data vectors representing additional production job data; for the one or more job components respectively, calculating one or more action values corresponding to one or more provisioning options based on the one or more additional data vectors; for the one or more job components respectively, selecting one or more provisioning options for the respective one or more job components based on the corresponding one or more action values; aggregating the one or more selected provisioning options corresponding to the respective one or more job components; and providing the aggregated one or more selected provisioning options.” These limitations, taken in context of the entire claims are allowable over prior art of record. 

The closest prior art made of record which is considered pertinent to applicant's disclosure.

Weinberger U.S. Patent No. 11,227,187, Generating Artificial Intelligence Solutions Using Raw Data and Simulated Data.


Any comments considered necessary by applicant must be submitted no later that the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007. The examiner can normally be reached 7:30 AM-3:30 PM. M.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SARGON N NANO/           Primary Examiner, Art Unit 2443